Citation Nr: 1133985	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-09 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from November 1971 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran filed timely appeals with the denials of entitlement to service connection for tinnitus and hearing loss in the right ear; however, while the appeal was pending, these claims were granted by the RO.  These represent a full grant of the appeals, and therefore, the Board does not have jurisdiction over these claims at this time. 

Additionally, the Board notes that, when the Veteran's appeal was previously before it in January 2011, the issue of entitlement to a compensable disability rating for service-connected hemorrhoids with sessile polyp of the sigmoid colon was dismissed as the Veteran had withdrawn his appeal.  Consequently, the Board no longer has jurisdiction over that claim.

Finally, the Board notes that the Veteran's hearing loss rating claim as appealed initially concerned only the rating assigned for service-connected left ear hearing loss.  However, when the Veteran's right hearing loss was service-connected, the disabilities were combined and rated as bilateral hearing loss.  Furthermore, in a rating decision issued in May 2011, an increased disability rating of 20 percent was awarded for the Veteran's bilateral hearing loss effective March 29, 2006, which was the date of the Veteran's claim.  As these rating changes have been in effect for the entire appeal period, the Board has recharacterized the claim as a claim for a disability rating in excess of 20 percent for bilateral hearing loss, even though the Veteran has not formally appealed the rating assigned for his service-connected right ear hearing loss or the 20 percent disability rating assigned for his service-connected bilateral hearing loss.  As all the relevant evidence relates to both ears, the Board sees no prejudice to the Veteran in effecting this change. 


FINDINGS OF FACT

1.  The Veteran's hearing loss in the right ear is productive of a puretone threshold average no higher than 61.25 with speech recognition ability of 76 percent.

2.  The Veteran's hearing loss in the left ear is productive of a puretone threshold average no higher than 77.5 with speech recognition ability of 74 percent.

3.  The Veteran's bilateral hearing loss does not represent an exceptional disability picture.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85 Diagnostic Code 6100, and 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1) (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was initially sent to the Veteran in May 2006, prior to the initial adjudication of his claim.  He also received additional notice in December 2007.  These notices informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also advised that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life, and on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board acknowledges that the notice letters sent to the Veteran in May 2006 and December 2007 notices do not fully meet the requirements set forth in Vazquez-Flores and are not sufficient as to content and timing.  However, content-compliant notice was provided to the Veteran in June 2008, and his claim was readjudicated multiple times thereafter.  Thus, the Board finds that any deficiency as to content and timing of notice has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (noting that defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board may, therefore, proceed to adjudicate the Veteran's claim without prejudice to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  All efforts have been made to obtain relevant, identified and available evidence.  The Veteran has not identified any additional evidence that has not been obtained that would support his claim.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in October 2006, December 2007, June 2010 and January 2011.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the most recent VA examination report in January 2011 discussed the functional effects of the Veteran's hearing loss disability concluding that there were no effects on usual daily activities.  The Board finds that the evidence obtained at this examination satisfies the requirement that an audiologist address the functional effects caused by a hearing disability. The Board, therefore, concludes that the examination reports obtained for this claim are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran's service-connected bilateral hearing loss is currently evaluated as 20 percent disabling as of March 29, 2006, which is the date he filed his original claim.  Thus, the Board's inquiry is whether a disability rating higher than 20 percent is warranted by the evidence of record.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran initially underwent VA audio examination in October 2006.  At that time he complained of hearing loss with the greatest difficulty understanding speech in noisy places.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
10
30
50
LEFT
15
30
55
55

The average puretone threshold in the right ear was 25 decibels and in the left ear was 38.75 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 84 percent in the left ear.

When applying these findings to Table VI, the numeric designations of the Veteran's hearing impairment for the right ear is I and for the left ear is II.  Applying these numeric designations to Table VII, the result shows the Veteran is only entitled to a non-compensable (zero percent) evaluation for his bilateral hearing loss based upon these examination results.  

The Veteran underwent a second VA audio examination in December 2007.  At that exam, he complained of hearing loss with greatest difficulty in understanding speech in the presence of background noise.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
10
40
50
LEFT
15
35
60
70

The average puretone threshold in the right ear was 27.5 decibels and in the left ear was 45 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

When applying these findings to Table VI, the numeric designations of the Veteran's hearing impairment is I in both ears.  Applying these numeric designations to Table VII, the result shows the Veteran is only entitled to a non-compensable (zero percent) evaluation for his bilateral hearing loss based upon these examination results.  

VA treatment records from January 2008 show that the Veteran was measured for bilateral hearing aids.  He again reported that he has the most problems with background noise in crowds.  He also reported he listened to the television at a very loud volume.  About a month later, he was seen for a 60 minute hearing aid fitting and orientation and Aural Rehabilitation.

The record of a private audiology evaluation dated in February 2009 was submitted by the Veteran.  He reported a history of hearing loss for several years and the use of hearing aids for the past year.  He reported difficulty understanding speech in the presence of background noise.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
75
80
90
LEFT
45
65
85
85

The average puretone threshold in the right ear was 72.5 decibels and in the left ear was 70.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  The Board notes that the report does not indicate which word list was used in obtaining the speech recognition scores; thus,  the Board will give the Veteran the benefit of the doubt that the Maryland CNC list was used.

When applying these findings to Table VI, the numeric designations of the Veteran's hearing impairment for the right ear is II and for the left ear is II.  Applying that numeric designations to Table VII, the result shows the Veteran is only entitled to a non-compensable (zero percent) evaluation for his bilateral hearing loss based upon these examination results.  

The Veteran underwent the next VA audio examination in June 2010.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
RIGHT
15
20
50
60
LEFT
10
45
65
75

The average puretone threshold in the right ear was 36.25 decibels and in the left ear was 48.75.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 86 percent in the left ear.  

When applying these findings to Table VI, the numeric designations of the Veteran's hearing impairment for the right ear is II and for the left ear is II.  Applying that numeric designations to Table VII, the result shows the Veteran is only entitled to a non-compensable (zero percent) evaluation for his bilateral hearing loss based upon these examination results.  

The Veteran testified at a hearing before the undersigned in September 2010.  The Veteran testified that he noticed hearing loss during the latter part of his service and that a hearing test at the time of discharge showed he had hearing loss.  As for post-service employment, he testified that he had tried to go back into transportation but was involved in an incident in which he had broken both of his legs, and he retired because of that in 1992 or 1993.  He had not worked since.  He further testified that he wore hearing aids because he could not hear conversations sometimes, that he had problems with background noises, and that without his hearing aids he could hardly hear.  As to how his hearing loss affected his daily life, the Veteran testified that, when watching television, he had to use the closed caption to watch what was being said because his wife was always turning down the volume, and telephone conversations were difficult (he has to yell into the phone just to hear himself).  He also reported that people thought he was yelling at them when he had company at the house or went out.  

The Veteran's spouse also testified at the hearing and stated that sometimes she had to yell at him for him to understand her or talk in his face.  She further testified that it was difficult for him to use the telephone, and that rainy and hot days seemed to worsen his hearing.  

At the hearing, the Veteran's representative requested that the Veteran be scheduled for a new VA examination as there was some question as to his high frequency hearing loss.  In January 2011, the Board remanded the Veteran's claim to provide him with a new VA audiological examination.  This VA examination was accomplished later in January 2011.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
50
70
80
LEFT
45
80
90
95

The average puretone threshold in the right ear was 61.25 decibels and in the left ear was 77.5.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 74 percent in the left ear.  

When applying these findings to Table VI, the numeric designations of the Veteran's hearing impairment for the right ear is IV and for the left ear is VI.  Applying these numeric designations to Table VII, the result shows the Veteran is entitled to no more than a 20 percent evaluation for his bilateral hearing loss based upon these examination results.  

Based upon the foregoing evidence, the Board finds that a disability rating in excess of 20 percent is not warranted.  The Veteran's hearing loss at worst is shown to be productive of a numeric designation of IV in the right ear and VI in the left ear with the worst speech discrimination scores being 76 percent in the right ear and 74 percent in the left ear.  These findings were made at the most recent VA examination.  When inserted into the appropriate table, these findings only result in a disability rating of 20 percent.  The Board finds that, as set forth above, none of the findings on audiometric examination prior to the January 2011 resulted in a compensable disability rating when applied against the appropriate rating tables.  Further, the Board notes that the use of Table VI was used in evaluating the Veteran's hearing loss as there was no indication on any of the examinations that his speech discrimination scores were invalid or was not appropriate.  Nor does the Board find that there is a showing of any exceptional pattern of hearing impairment as set forth in 38 C.F.R. § 3.86 such that those special provisions are applicable in the present case.  Consequently, use of Table VIa was not appropriate in this case.  The Board concludes, therefore, that the preponderance of the evidence is against finding that a disability rating in excess of the current 20 percent evaluation is warranted on a schedular basis.

To the extent that the Veteran contends that his hearing loss is more severe than contemplated by the current evaluation, the Board observes that the Veteran and his wife, while competent to report symptoms and observations, such as difficulty hearing, are not competent to report that the Veteran's hearing acuity is sufficient to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which nether the Veteran or his wife have not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

It is important to note that the results of the above audiometric testing do not signify the absence of a significant disability associated with the Veteran's bilateral hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable disability rating.  See Id.; 38 U.S.C.A. § 1155.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, an evaluation in excess of the current 20 percent rating for the Veteran's service-connected bilateral hearing loss disability is not warranted.

Furthermore, the Board must consider whether the evidence is sufficient to require referral for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the Veteran's disability does not represent such an exceptional picture as to render the rating schedule inadequate.  The Veteran at most complains of common problems relating to bilateral hearing loss such as difficulty hearing in noisy situations or where there is background noise, and difficulty hearing the television and speaking on the telephone.  The rating schedule is designed to compensate for just such difficulties as the Veteran has.  Furthermore, he has not related that his hearing disability has required him to be hospitalized or has caused marked interference with employment.  Although the Veteran testified at his September 2010 hearing that he was not working, that was because of an incident in which he broke both his legs.  He never testified that his hearing loss had any effect on his employment.  None of the evidence reflects that the Veteran's hearing loss affects his daily life in an unusual or exceptional way.  Cf. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Significantly, the January 2011 VA examiner noted that there were no effects on the Veteran's usual daily activities as a result of his hearing loss disability.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's disability is so exceptional as to render the rating schedule inadequate to rate his service-connected bilateral hearing loss.  Consequently, referral for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b) is not warranted.

Finally, the Board notes that the Court has held that a temporary total disability rating due to individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In the present case the Veteran has not made any allegation or submitted any evidence that his service-connected bilateral hearing loss makes him unable to obtain or sustain a substantially gainful occupation.  In fact, he testified at the September 2010 hearing that he had been retired since 1992 or 1993 because of having broken both legs in a work-related incident.  Consequently, the Board finds that the preponderance of the evidence is against finding a TDIU is warranted.

In conclusion, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 20 percent is warranted for the Veteran's bilateral hearing loss.  As the preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's claim must be denied.


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected bilateral hearing loss is denied. 



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


